CFL beOg/éb£O NYOS GAD

_ Cugte - Cre Go

Pt et en es ee ae

United States [Hstrict Geurtr-00391-LAL Document1 Filed 08/19/25 7AFeMEwtioe PRoBPmeed ee: 1

¥iolation Notice csere {uth Nh
Lonel Soe [inbating 4 mer Caron Pharma | Fring] Tings Pac

cise 9461387. |S -theewewer| foes
TOL ARE GHARGEG WITH FHE FOLLOWINGS VEGLATION
Cale el rd aT OP Fides OCR WL = Aaah: Gomk:

aferlsezs courte] Z| vse BUY

Prats i] TH a

 

 

 

 

 

 

ret es ghey
ize #74

OH gros Che opca Fed Bare eo: Cer

Sal Pesce stron!

462

   

 

DEFENDANT INFORRLAT

"Lave Peed

Sree | A> reer:

 

BT Bin4 fA u

SPPEASSL CE 15 AFORE

Som rel Geis

APSFASANCE IE OPT CINA

a HW Bec & pp Ae, ya nied

Bae Traci. Se
nmin. ein

H OC] 0 @ua Boe secre. 2 ued py te
sata sal slaral dos crin feu payrerl
appasrincoit Saqinenodiccn

5 Faefenure Aniounl
+38) Crasapeing Fee

PAY THIS ARBOUR AT so

wranw. ovb umcourts. Bt qs Tote = lietenel Cae

 

 

eee GOVWRT GT
0 tue ol!

   
 
 
 

 

 

PPO Be i appt’ Poe
rua Jo.

3 Loalei. Sp

 

IRE aRS

a "946138"

(For Bsn of an orc wanna auras)

Iatale Walon dame Bf oy Za white crorcicing my duiina goa

law OnTEMen Mies in tine CAA Cita at CAML cal
See Aepwer eg 82008 Handy, ATT fie
Th Rate hance (AEP.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

° The foregcing shalement & bases upon:
m7 5 Fy Paonia observer both Foomy personal Investigation
na Miianwabor auppied boo ton iy allie oars chesnrebon
ie other (axphain ayovc)
7 Tikes anit panel oe pa quiey sgl [lag ea ed Pee od KL oes src oon Lhe
em of Iie weed cei in La aed acrencd |i: Ih bel y kere
=F Entculic ta. tila Aeze 2
= Date imenickttney) =—| Sffigdk’s Bgriaruree
—
Te Probable Capa hae. Den scahed tow tha IGRMAnOS Of a Were
Faerou lad ori:

 

Date pred ey]

AA = | Ro Ceemert | redieed P e Pae7 3 RTE oe rice.
OL ~ Gans Ae. bee etd a De td be

Uo. Magktrna didge
